Title: From Thomas Jefferson to J. P. P. Derieux, 3 January 1796
From: Jefferson, Thomas
To: Derieux, Justin Pierre Plumard



Dear Sir
Monticello Jan. 3. 1796.

I have recieved your favor on the subject of Mr. Payne’s advertisement of the sale of your tenement. If his mortgage was prior to your lease, and was recorded, your lease cannot affect his right, because nothing done by Mr. Wood after the mortgage ought to derogate from his prior contracts. Mr. Payne however cannot take possession against your consent, but will be driven to a suit in Chancery against Wood and yourself to foreclose the equity of redemption, and I think the costs of the suit would fall on Wood, and it’s determination would not be till after your lease is out, if you employ a lawyer to defend it. You will judge on this view of the thing whether best to defend it, or give up and have recourse against Wood for his breach of contract.—I find a man of the name of Patrick, whom I hire, has endeavored to swindle you out of 10/. He is a great rascal. He had no letter from me to you, for I did not know he would go by your house, nor would I have trusted him with a letter. With my respectful salutations to Mrs. Derieux I am Dear Sir, Your friend & servt

Th: Jefferson

